1    Ralph A. Campillo (SBN: 70376)
     Christopher P. Norton (SBN: 234621)
2    Nicholas A.Weiss (SBM: 260606)
                                                                             ISTRIC
3    MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO, P.C.
                                                                        TES D      TC
     2029 Century Park East Suite 3100                                TA




                                                                                                       O
                                                                 S
4    Los Angeles, CA 90067




                                                                                                        U
                                                                ED




                                                                                                         RT
     Telephone: 310-586-3200
                                                                                               D
                                                                                    RDERE




                                                            UNIT
5    Facsimile: 310-586-3202
                                                                              OO
     Email: racampillo@mintz.com; cpnorton@mintz.com;                 IT IS S




                                                                                                               R NIA
6
     naweiss@mintz.com
7                                                                                                   o ge r s
                                                                                        onzalez R




                                                            NO
                                                                               onne G
                                                                      Judge Yv




                                                                                                               FO
8    Attorneys for Defendants




                                                             RT




                                                                                                          LI
     THOMAS P. SCHMALZRIED, M.D. and THOMAS P.                                 November 19, 2018
                                                                     ER




                                                                H
     SCHMALZRIED, M.D. A PROFESSIONAL




                                                                                                       A
9                                                                                                        C
     CORPORATION                                                          N                    OF
                                                                              D IS T IC T
10                                                                                  R
11
                               UNITED STATES DISTRICT COURT
12
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
     GREG REINECKE,                               Case No. 3:18-cv-06848-YGR
14
                            Plaintiffs,           STIPULATION TO EXTEND TIME TO
15                                                RESPOND TO COMPLAINT BY NOT
           v.                                     MORE THAN 30 DAYS (L.R. 6-1(a)) RE
16
     DEPUY ORTHOPAEDICS, INC.,                    DEFENDANTS THOMAS P.
17   JOHNSON & JOHNSON SERVICES,                  SCHMALZRIED, M.D. AND THOMAS P.
     INC., JOHNSON & JOHNSON, INC.,               SCHMALZRIED, M.D. A PROFESSIONAL
18   DEPUY INTERNATIONAL, LTD.,                   CORPORATION
     THOMAS P. SCHMALZRIED, M.D.,
19   THOMAS P. SCHMALZRIED, M.D. A                Complaint served:      October 25, 2018
     PROFESSIONAL CORPORATION;                    Removed:               November 12, 2018
20   and DOES 1 through 20, inclusive,            Current Response Date: November 19, 2018
                                                  Agreed Response Date: December 19, 2018
21                          Defendants.

22   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

23          Plaintiff Greg Reinecke and Defendants Thomas P. Schmalzried M.D. and Thomas P.

24   Schmalzried, M.D. A Professional Corporation, by and through their respective counsel,

25   hereby stipulate as follows:

26          1)      Plaintiff’s Complaint was filed in San Francisco County Superior Court on

27   September 24, 2018, and it was served on defendants on October 25, 2018.

28

                                                   -1-
        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY NOT MORE THAN 30 DAYS
1           2)      The action was removed to the U.S. District Court on November 12, 2018,

2    and the parties anticipate the action will be transferred by the Judicial Panel on Multidistrict

3    Litigation to In re DePuy Orthopaedics, Inc. Pinnacle Hip Implant Products Liability

4    Litigation, MDL No. 2244, currently pending in the United States District Court for the

5    Northern District of Texas.

6           3)      In light of the anticipated transfer, plaintiff and defendants have agreed that

7    defendants Thomas P. Schmalzried, M.D. and Thomas P. Schmalzried, M.D. A Professional

8    Corporation, may have an extension of time to respond to plaintiffs’ Complaint, through and

9    including December 19, 2018.

10          4)      By entering into this stipulation, defendant does not waive, and specifically

11   preserves, any and all defenses he has, including lack of personal jurisdiction and all other

12   defenses available under Federal Rule of Civil Procedure Rule 12, and otherwise.

13          IT IS SO STIPULATED.

14
     DATED: November 16, 2018                MINTZ LEVIN COHN FERRIS GLOVSKY AND
15                                         POPEO P.C
16
                                           By:         /s/ Christopher P. Norton
17                                               Ralph A. Campillo, Esq.
                                                 Christopher P. Norton, Esq.
18                                               Nicholas A.Weiss, Esq.
19                                               Attorneys for Defendants
                                                 THOMAS P. SCHMALZRIED, M.D. and
20                                               THOMAS P. SCHMALZRIED, M.D. A
                                                 PROFESSIONAL CORPORATION
21

22   DATED November 16, 2018               SEEGER SALVAS & DEVINE LLP
23                                         By:         /s/ Adam R. Salvas
                                                 Kenneth M. Seeger, Esq.
24                                               Adam R. Salvas, Esq.
                                                 Brian J. Devine, Esq.
25
                                                 Attorneys for Plaintiff
26                                               GREG REINECKE
27

28

                                                     -2-
        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY NOT MORE THAN 30 DAYS
1           *Pursuant to Local Rule 5-1(i)(3), Christopher Norton hereby attests that all other

2    signatories listed, and on whose behalf the filing is submitted, concur in the filing’s content and

3    have authorized the filing.

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -3-
        STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT BY NOT MORE THAN 30 DAYS
